United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    December 9, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 04-61069
                              Summary Calendar


Jesus Enrique Martinez-Reyes,

                              Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                              Respondent.


                Petition for Review of an Order of the
                      Board of Immigration Appeals
                          BIA No. A70-621-656


Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Petitioner, Jose Enrique Martinez-Reyes, is a citizen of

Mexico who concedes removability, having entered the United States

without being admitted or paroled.1         Petitioner seeks review of the

Board of Immigration Appeals’ (BIA) March 16, 2005 denial of his

application for cancellation of removal.2           The Immigration Judge

(IJ) found Petitioner ineligible for cancellation of removal both

for failure to establish ten years of continuous physical presence


     *
         Pursuant to the 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under limited
circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         See 8 U.S.C. § 1182(a)(6)(A)(i).

     2
         8 U.S.C. § 1229b(b)(1).
and for failure to demonstrate exceptional and extremely unusual

hardship to his U.S.-citizen relatives.3              The BIA affirmed solely

on the latter grounds.

      We lack jurisdiction to review this matter. The determination

that Martinez-Reyes’ children and parents would not suffer an

"exceptional and extremely unusual hardship" if he were deported to

Mexico     is   within    the     bounds   of   the   Board’s    discretionary

authority.4        Section      1252(a)(2)(B)(i)      strips    this   Court     of

jurisdiction      to     review    a   discretionary      decision     to      deny

cancellation of removal.5

      DISMISSED.




      3
          See 8 U.S.C. §§ 1229b(b)(1)(A) and (D).
      4
         See Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004) (per curiam);
see Mireles-Valdez v. Ashcroft, 349 F.3d 213, 216 (5th Cir. 2003); see also Bravo
v. Aschroft, 341 F.3d 590, 592-93 (5th Cir. 2003).
      5
          Id.   The rule for judicial review governing cancellation of removal
states:

      Notwithstanding any other provisions of law, no court shall have
      jurisdiction to review–
      (i) any judgment regarding the granting of relief under
      section...1229b...of this title, or
      (ii) any other decision or action of the Attorney General the
      authority for which is specified under this subchapter to be in the
      discretion of the Attorney General....

8 U.S.C. § 1252(a)(2)(B)(i).